Order entered October 25, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00846-CR

                      DOUGLAS ALLEN MACHUTTA, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F-1523625-Y

                                        ORDER
       The State’s Motion to Extend Time to File State’s Brief filed October 25, 2017 is

GRANTED. The State’s brief is due to be filed on or before November 9, 2017.


                                                   /s/   MOLLY FRANCIS
                                                         PRESIDING JUSTICE